Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 8, 2015.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-14-01015-CR



                      IN RE CRAIG PORTER, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                263rd District Court
                              Harris County, Texas
                          Trial Court Cause No. 1374093

                          MEMORANDUM OPINION

      On December 23, 2014, relator Craig Porter filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. In the petition, relator asks this court to compel the Honorable Jim Wallace,
presiding judge of the 263rd District Court of Harris County, to set bail in the
underlying proceedings.
      To be entitled to mandamus relief, a relator is required to file “a certified or
sworn copy of any . . . document showing the matter complained of,” Tex. R. App.
P. 52.3(k)(1)(A), and “a certified or sworn copy of every document that is material
to the relator’s claim for relief and that was filed in any underlying proceeding,”
Tex. R. App. P. 52.7(a)(1). Relator, however, has not provided this court any
documentation in support of his mandamus petition.

      Accordingly, we deny relator’s petition for writ of mandamus.




                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2